The defendant in error has filed its motion to dismiss herein, on the ground that the appeal was not lodged in this court within the time required by section 798, C. O. S. 1921, which is, in part:
"All proceedings for reversing, vacating or modifying judgments or final orders shall be commenced within six months from the rendition of the judgment or final order complained of. * * *"
The motion for new trial was overruled on February 4, 1926, and the appeal was lodged in this court on August 5, 1926. The time for filing the appeal in this court commenced to run on the 5th day of February, 1926, and expired at the end of the 4th day of August, 1926. When the appeal is not filed within six months from the date the judgment or final order is rendered, this court cannot acquire jurisdiction.
The appeal is dismissed.